Case 1:20-cv-21590-MGC Document 5 Entered on FLSD Docket 05/06/2020 Page 1 of 2

                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                   CASE NO 1:20-CV-21590-MGC

  ZVI ADLER,
  individually and on behalf of all others          CLASS ACTION
  similarly situated,
                                                    JURY TRIAL DEMANDED
  Plaintiff,

  v.

  WISE TRAVEL, INC.,
  a Delaware Corporation,

  Defendant.

  _____________________/

                         NOTICE OF DISMISSAL WITH PREJUDICE

         Plaintiff, Zvi Adler, pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), does

 hereby dismiss this this action as follows:

 1.      All claims of the Plaintiff, Zvi Adler, individually, are hereby dismissed with prejudice.

 2.      All claims of any unnamed member of the alleged class are hereby dismissed without

 prejudice.

 Date: May 6, 2020

 Respectfully Submitted,


 SHAMIS & GENTILE, P.A.                                 EDELSBERG LAW, PA
 /s/ Andrew J. Shamis                                   /s/ Scott Edelsberg
 Andrew J. Shamis, Esq.                                 Scott Edelsberg, Esq.
 Florida Bar No. 101754                                 Florida Bar No. 0100537
 ashamis@shamisgentile.com                              scott@edelsberglaw.com
 14 NE 1st Avenue, Suite 705                            20900 NE 30th Ave, Suite 417
 Miami, Florida 33132                                   Aventura, FL 33180
 Telephone: 305-479-2299                                Telephone: 305-975-3320

 Counsel for Plaintiff and the Class
Case 1:20-cv-21590-MGC Document 5 Entered on FLSD Docket 05/06/2020 Page 2 of 2

                                    CERTIFICATE OF SERVICE

        I hereby certify that on May 6, 2020, I electronically filed the foregoing document with the
 Clerk of the Court using CM/ECF. I also certify that the foregoing document is being served this
 day on all counsel identified below via transmission of Notices of Electronic Filing generated by
 CM/ECF or in some other authorized manner.

                                              Respectfully submitted,
                                              SHAMIS & GENTILE, P.A.
                                              14 NE 1st Ave., Suite 705
                                              Miami, FL 33132
                                              Telephone (305) 479-2299
                                              Facsimile (786) 623-0915
                                              Email: ashamis@shamisgentile.com

                                       By:     /S/Andrew J. Shamis____
                                               ANDREW J. SHAMIS, ESQ
                                               Florida Bar # 101754

                                              Attorneys for Plaintiff Zvi Adler and all others
                                              similarly situated.
